DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 1/26/22. Claim 1 has been amended, new claims 21-22 have been added, and claims 3 and 18 have been previously cancelled. Thus claims 1-2, 4-8, 17 and 21-22 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is unclear because the knee joint driver is required by claim 1 to not transmit power directly to the driving frame but claim 22 redefines the knee joint driver to transmit power to the driving frame, making claims contradicting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (2010/0036302) in view of Baptista (2019/0344456).
With respect to claim 1, Shimada discloses a motion assistance apparatus (motion assistance device; see Abstract, lines 1-2), comprising a shank frame (40, fig 1) configured to support a shank of a user (leg support member, 40, fig 1); a thigh frame (20, fig 1) configured to rotate relative to the shank frame (see [0045], lines 1-7), and to support a thigh of the user (thigh support member; 20, fig 1); a driving frame (90, fig 1) configured to assist a motion of a hip joint of the user (see [0068], lines 1-7) by transmitting a power from a hip joint driver (110, fig 1) to the shank frame (see [0057], lines 5-10), a thigh support (30, fig 1) configured to support a rear surface of the thigh of the user (dorsal thigh pad; see [0038], lines 1-2); and a knee joint driver (100/120, fig 1) configured to transmit a power from the knee joint to the thigh frame (knee joint driver transmits power to move the thigh frame).
Shimada is silent regarding the knee joint driver configured to connect the shank frame and the thigh frame.
However, Baptista teaches a motion assistance device (see fig 1) with a knee joint driver (62, figs 8A-8B) configured to connect the shank frame (6, fig 3) and the thigh frame (5, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knee joint driver of Shimada with the knee joint driver separate from the hip driver to connect the thigh and shank frames as taught by Baptista so as to provide smooth movement when the user uses the device.
Further, after the modification of the knee joint driver, the knee joint driver would not transmit the power directly to the driving frame during the sit-to-stand motion since element (96) would receive the direct movement before the driving frame (90) and the knee joint driver configured to adjust an angle between the thigh frame and the shank frame (see [0104], lines 3-9 of Baptista; the flexion and extension of the knee changed the angle between the thigh and shank frame when the knee moves).
With respect to claim 2, the modified Shimada shows that the thigh frame is configured to move relative to the driving frame (see relation between elements 20 (thigh frame) and 94 (driving frame component) in fig 4 of Shimada).
With respect to claim 4, the modified Shimada shows a connector (96, fig 1 of Shimada) having a first end (end near element 98 in fig 1 of Shimada) and a second end (end near element 62 in fig 1 of Shimada), the first end of the connector being connected to the driving frame and the second end of the connector being connected to the shank frame (see connections in fig 1 of Shimada) such that the connector is configured to transmit the power of the driving frame directly to the shank frame (see [0057], lines 4-10 of Shimada).
With respect to claim 5, the modified Shimada shows that a length of the thigh frame is less than a length of the driving frame (see length of 20 is less than length of 94 in fig 4 of Shimada).
With respect to claim 8, the modified Shimada shows that the connector is configured to connect the thigh frame and the driving frame (connection by element 62 in fig 1 of Shimada; connects thigh with driver) such that the thigh frame and the driving frame rotate separately on parallel planes (as the user walks the two frames moves different from one another as seen in fig 4 of Shimada).
With respect to claim 17, the modified Shimada shows that an angle of the thigh frame with respect to the driving frame is variable (the driving frame moves as the user moves and the angle between 94 and 20 in fig 4 changes of Shimada) while the driving frame is assisting the motion of the hip joint.
With respect to claim 21, the modified Shimada shows the knee joint driver is configured to not transmit the power directly to the driving frame during a portion of the sit-to-stand motion (see claim 1 above), and the thigh frame is configured to rotate relative to the shank frame (via the knee joint driver and element 96 of Shimada) while being rigidly connected to the driving frame during a remainder of the sit-to-stand motion excluding the portion (connected to the driving frame via 96 and 110 of Shimada and the frame of Shimada is rigid).
With respect to claim 22, as best understood the modified Shimada shows the knee joint driver is configured to assist the sit-to-stand motion of the user by transmitting the power from the knee joint driver to the thigh frame during an entirety of the sit-to- stand motion such that the power of the knee joint driver is transferred to the driving frame only during the remainder of the sit-to-stand motion in which the thigh frame is rigidly connected to the driving frame, note the knee joint driver allows rotation between the thigh and shank frame and transmits power during motions of sit-to-stand and walking; see [0104], lines 7-9 of Baptista).
Claim(s) 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by Wu (10039685) in view of Baptista (2019/0344456).
With respect to claim 1, Wu discloses a motion assistance apparatus (see col 1, lines 6-9), comprising a shank frame (104, fig 40) configured to support a shank of a user (see user 200, with 104 supporting their lower leg); a thigh frame (102, fig 40) configured to rotate relative to the shank frame, and to support a thigh of the user; and a driving frame (106, fig 24 and 308, fig 27) configured to assist a motion of a hip joint (see [0008], lines 30-35) of the user by transmitting a power from a hip joint driver (408, fig 40) to the shank frame (see [0058]), a thigh support configured to support a rear surface (see band around user’s thigh in fig 40) of the thigh of the user; and a knee joint driver (300, fig 40) configured to connect the shank frame and the thigh frame (see fig 40).
Wu is silent regarding the knee joint driver configured to connect the shank frame and the thigh frame.
However, Baptista teaches a motion assistance device (see fig 1) with a knee joint driver (62, figs 8A-8B) configured to connect the shank frame (6, fig 3) and the thigh frame (5, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knee joint driver of Wu with the knee joint driver as taught by Baptista so as to provide smooth movement when the user uses the device.
Further, after the modification of the knee joint driver, the knee joint driver would not transmit the power directly to the driving frame during the sit-to-stand motion since element (160, fig 24 of Wu) would receive the direct movement before the driving frame (106, fig 24 and 308, fig 27 of Wu) and the knee joint driver configured to adjust an angle between the thigh frame and the shank frame (see [0104], lines 3-9 of Baptista; the flexion and extension of the knee changed the angle between the thigh and shank frame when the knee moves).
With respect to claim 2, Wu discloses that the thigh frame is configured to move relative to the driving frame (the thigh and driving frames are connected but move on their own axes).
With respect to claim 4, Wu discloses a connector (250, fig 24) having a first end and a second end, the first end of the connector being connected to the driving frame and the second end of the connector being connected to the shank frame such that the connector is configured to transmit the power of the driving frame directly to the shank frame (the shank frame and driving frame are connected through 250 and the element would have one end in the driving frame and one in the shank frame to ensure connection; see col 8, lines 18-20).
With respect to claim 6, Wu discloses the driving frame includes a protrusion (166, fig 27), and the thigh frame includes a guide configured (168, fig 27) to receive the protrusion (see col. 9, line 61).
With respect to claim 7, Wu discloses that the guide includes a slot (168, fig 27) having an arcuate shape (see shape of slot in fig 27) corresponding to a rotation axis of the thigh frame (the slot is on the thigh frame this moving in an axis of rotation with the thigh).
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Applicant argues on pg. 10 that "Baptista discloses the exact opposite of the example embodiments". This is not taken well since the knee joint driver of Baptista in combination with Shimada allows the knee joint driver to transmit power to the thigh and shank frame and not directly to the driving frame. Even with the elastic return element of Baptista the knee joint driver is adjusting an angle if the actuator omits force during walking. The knee bends and extends. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785